



Exhibit No. 10(p)*


SEPARATION AND NON-DISPARAGEMENT AGREEMENT AND GENERAL RELEASE






TO:        Dan Hanrahan


FROM:        Regis Corporation            


DATE:        April 17, 2017


Please read this document carefully. You are giving up certain legal claims that
you might have against Regis Corporation by signing this Separation and
Non-Disparagement Agreement and General Release. You are advised to consult an
attorney before signing this Agreement.


This Separation and Non-Disparagement Agreement and General Release
(“Agreement”) is between Dan Hanrahan (“you” or “your” or “Employee”) and Regis
Corporation (“Regis” or “Company” or “Corporation”) collectively, the “parties”.
This Agreement sets out the terms of your separation from Regis. The term
“Regis” includes Regis Corporation, Regis Corp., Regis, Inc., and any and all
subsidiaries, affiliates, predecessors, successors and/or assigns. Under this
Agreement, Regis will provide you with certain benefits as set forth in the
Employment Agreement made by and between Regis Corporation, a Minnesota
corporation and Daniel Hanrahan as of August 31, 2012, as amended effective
January 13, 2015 (the “Employment Agreement”). Under this Agreement, Regis also
will provide you with certain benefits in addition to those benefits set forth
in the Employment Agreement. Such collective benefits will be provided in
exchange for your Agreement to the terms set forth below including, but not
limited to, waiving and releasing certain past or present legal claims you may
have against Regis. Except as provided and/or modified herein, this Agreement
incorporates all terms of the Employment Agreement, including any terms which
may not be specifically referenced in this Agreement dated April 17, 2017. The
payments and benefits provided to you under this Agreement are in full
satisfaction of, and in addition to, the Company’s obligations to you under the
Employment Agreement.


TERMS OF AGREEMENT


1.
Termination. Regis has terminated your employment effective April 16, 2017
(“Departure Date”).



2.
Payments Upon Termination.



a.
Whether or not you sign this Agreement, Regis will pay you:



1)
All wages you have earned through and including the Departure Date; and



2)
Your accrued but unused PTO benefit.



By signing this Agreement, you agree that you have already been paid all of
these sums, specifically including all of your wages and PTO benefits due to you
as a result of your employment and termination of employment with Regis and that
no other sums are due to you as a result of your employment and termination of
employment with Regis except as set forth below in paragraphs 2.b.1), 2) and 3).


b.    In addition to the payments set forth in 2.a.1) and 2), Regis shall pay
you:










--------------------------------------------------------------------------------





1)
Any medical expenses incurred under the ExecMed Program that are incurred on or
before the Departure Date, which reimbursements shall be made in the normal
course upon timely presentation of claims;



2)
Reimbursement for all necessary business expenses you have incurred through the
Departure Date, if any, for which you seek reimbursement. Any such request for
reimbursement must be submitted within one month after the Departure Date to
comply with Regis’ policies regarding reimbursement requests and be directed to
Debbie Mueller, Regis Corp., 7201 Metro Boulevard, Minneapolis, MN 55439.
Thereafter, you agree that you will be ineligible for further expense
reimbursement from Regis, unless otherwise required by law. Upon submission of
your timely request for reimbursement, Regis will reimburse you for all
necessary business expenses you incurred pursuant to the Company’s regular
business practices; and



3)
All compensation accrued as of the date of your termination under each plan or
program of the Corporation in which you may be participating at the time of
termination in accordance with the terms of such plan or program, including but
not limited to the Executive Retirement Savings Plan, the Regis Individual
Secured Retirement Plan, and the Long-Term Incentive plans and equity awards
thereunder. This Agreement has no effect on such plans, and the amount to which
Employee is entitled under the foregoing is subject to each plan’s terms and
conditions. For sake of clarity, “all compensation accrued as of the date of
your termination under each plan or program of the corporation” shall
specifically include Employee’s contributions and all matching contributions
made by Regis to the Executive Retirement Savings Plan and/or the Regis
Individual Secured Retirement Plan.



c.
Severance Payment. Subject to Employee signing and not revoking this Agreement,
including the General Release set forth in Section 9 of this Agreement, and
Employee remaining in compliance with the terms of this Agreement, the
Employment Agreement, and any other written agreements between Regis and
Employee, you shall be entitled to receive the following amount as severance pay
subject to such amounts being reduced as provided for in the Employment
Agreement (except to the extent such reduction is modified by this Agreement):



1)
The amount of One Million, Seven Hundred Thousand and 00/100 Dollars
($1,700,000.00) which is the equivalent of two times your base salary as of the
date of your termination (the “Severance Payment”), paid in substantially equal
installments in accordance with the Corporation’s normal payroll policies
commencing on the Departure Date and continuing for twenty-four (24) consecutive
months, provided, however, that any Severance Payment installments payable under
this paragraph 2.c.1) that would otherwise be paid prior to the first day of the
seventh (7th) month will be paid on the Corporation’s first regular payroll date
that is after the first day of the seventh (7th) month following the Departure
Date and included with the installment payable on such payroll date, if any,
without adjustment for interest or earnings during the period of delay. Each of
the foregoing payments shall be subject to statutory payroll deductions and
other legally required withholdings; no deductions or withholdings will be made
for contributions to employment plans such as 401(k) or any employee stock
purchase plan or for any insurance coverage, including, but not necessarily
limited to health and dental insurance coverage. Regis shall issue an IRS Form
W-2 for the full amount of these payments.





Pursuant to the action of the Compensation Committee on January 23, 2017, and
notwithstanding the provision of your Employment Agreement to the contrary, we
will


2

--------------------------------------------------------------------------------





not offset cash severance with the earnings from other employment or consulting
work, so long as the other employment or consulting work does not violate
Section 9(a) of your Employment Agreement or Sections 6.a) and b) of this
Agreement.


2)
An amount equal to the Bonus (as defined in the Employment Agreement) that you
would have earned for the Fiscal Year ending June 30, 2017 had you remained
employed by Regis through the payment date of such Bonus, and to the extent
bonuses for Fiscal Year 2017 are earned pursuant to the terms of the Annual
Incentive Plan. This amount shall be payable at the same time as bonuses, if
any, are paid to other current officers of the corporation. Payment shall be
subject to all statutory deductions and other legally required withholdings. No
deductions or withholdings will be made for contributions to employment plans
such as 401(k) or any employee stock purchase plan. Regis shall issue an IRS
Form W-2 for the full amount of this payment.



d.
Benefits Continuation. Subject to Employee signing and not revoking this
Agreement, including the General Release set forth in Section 9 of this
Agreement, and Employee remaining in strict compliance with the terms of this
Agreement and any other written agreements between Regis and Employee, and in
exchange for the General Release set forth below, Regis agrees to pay to you:



1)
The Employer portion of your COBRA premiums for health and dental insurance
coverage under the Corporation’s group health and dental insurance plans for up
to eighteen (18) months, provided Employee timely elects COBRA coverage.
Notwithstanding the foregoing, the Corporation will discontinue COBRA premium
payments if, and at such time as, Employee (A) is eligible to be covered under
the health and/or dental insurance policy of a new employer, (B) ceases to
participate, for whatever reason, in the Corporation’s group insurance plan, or
(C) ceases to be eligible to receive the Severance Payment set forth in section
2.c. above. Regis shall issue an IRS Form W-2 for the full amount of this
payment. This amount shall be paid in substantially equal installments in
accordance with the Corporation’s normal payroll policies following the
expiration of the rescission periods referred to in Sections 10, 11 and 12 and
commencing on the first payroll date that is more than sixty (60) days after the
Departure Date. All payments shall be subject to payroll deductions and other
legally required withholdings. No deductions or withholdings will be made for
contributions to employment plans such as 401(k) or any employee stock purchase
plan.



e.
Restricted Stock Units and Stock Appreciation Rights. Subject to Employee
signing and not revoking this Agreement and Employee remaining in strict
compliance with the terms of this Agreement and any other written agreements
between Regis and Employee, and in exchange for the General Release set forth in
Section 9 below, all unvested portions of Employee’s Restricted Stock Units and
Stock Appreciation Rights, a complete and accurate summary of which is attached
hereto as Exhibit A, will be accelerated in accordance with the policy for
involuntary terminations without Cause (as defined in the Employment Agreement)
adopted by the Compensation Committee in January 2017, with such acceleration to
be effective as of the expiration of all applicable rescission periods under
this Agreement, and your AST stock account shall be updated to reflect this
change no later than ten (10) business days after all applicable rescission
periods have expired under this Agreement. Such benefit shall be subject to all
statutory deductions and other legally required withholdings. Regis shall issue
an IRS Form W-2 for the full value of the acceleration of Employee’s Restricted
Stock units and, to the extent Employee exercises Employee’s Stock Appreciation
Rights, the income realized upon the exercise of such Stock Appreciation Rights.

  


3

--------------------------------------------------------------------------------





f.
PSU Payment. Subject to Employee signing and not revoking this Agreement,
including the General Release set forth in Section 9 of this Agreement, and
Employee remaining in strict compliance with the terms of this Agreement and any
other written agreements between Regis and Employee, and in exchange for the
General Release set forth below, Regis shall compensate you in cash for the
value of the Fiscal 2014 and Fiscal 2015 performance-based restricted stock
units (“PSUs”) which you have earned but are not yet vested by their terms, a
complete and accurate summary of which is attached hereto as Exhibit B. You will
receive this as an additional cash payment based on the closing stock price on
April 14, 2017, less all applicable taxes and withholdings, and this payment
right shall vest as of the expiration of all applicable rescission periods under
this Agreement and payment shall be made to you no later than ten (10) business
days after all applicable rescission periods have expired under this Agreement.
No deductions or withholdings will be made for contributions to employment plans
such as 401(k) or any employee stock purchase plan. Regis shall issue an IRS
Form W-2 for the full amount of this payment.



3.
Confidentiality and Non-Disparagement. Except for information publicly disclosed
by the Company, to the fullest extent permitted by law, you will not, directly
or indirectly, disclose the terms of this Agreement to anyone other than your
attorney, spouse, or significant other, or except as required for accounting,
tax, or other legally-mandated or legally-permitted purposes, provided that,
unless there is a legal reason for the disclosure, any such person to whom
disclosure is made shall, prior to disclosure, specifically agree to keep this
Agreement confidential. To the fullest extent permitted by law, you also agree
not to make or endorse any disparaging or negative remarks or statements
(whether oral, written, or otherwise) concerning Regis or its predecessors,
successors, and/or assigns, as well as past and present officers, directors,
agents, and/or employees. To the fullest extent permitted by law, the Company
agrees to direct its current officers and board members not to make or endorse
any disparaging or negative remarks or statements (whether oral, written, or
otherwise) about you. Nothing in this paragraph shall prevent Regis or you from
providing truthful testimony and/or information in response to a lawful
subpoena, court order or governmental inquiry.



4.
Non-Disclosure of Confidential or Proprietary Information. Employee shall not
disclose to any third party any confidential or proprietary information of the
Company and/or its clients regardless of how acquired or learned. By way of
example and not limitation, such information includes client information,
compensation structures and data, rate structures, management organization or
other organization charts, sales or marketing plans, research and development
plans, and other business and/or activities and plans. This paragraph shall not
restrict Employee’s obligation to disclose such information pursuant to legal
requirements, provided that, to the extent legally permissible to do so,
Employee first gives the Company prompt notice of such legal process in order
that it shall have the opportunity to object to the disclosure of such
information. This paragraph does not limit Employee’s obligations under Section
8 of the Employment Agreement, which is incorporated herein by reference.
Furthermore, the restrictions contained in this Section 4 shall not apply to
information which is publicly known.



5.
Return of Corporate Property. By signing below, you represent and warrant that
all Regis property has been returned to Regis, and that you have not retained
any copies, electronic or otherwise, of any Regis property. Notwithstanding this
paragraph of this Agreement, you may keep your phone, laptop, iPad, and
documents pertaining to your compensation and/or benefits.



6.
Non-Competition and Non-Solicitation.



a.
Non-competition. For a period of twenty-four (24) months immediately following
Employee’s termination of employment hereunder (the “Non-Competition Period”),
Employee shall not enter into endeavors that are competitive with the business
or operations of the Corporation in the beauty industry, and shall not own an
interest in, manage, operate, join, control, lend money or render financial or
other assistance to or participate in or be connected with, as



4

--------------------------------------------------------------------------------





an officer, employee, director, partner, member, stockholder (except for passive
investments of not more than a one percent (1%) interest in the securities of a
publicly held corporation regularly traded on a national securities exchange or
in an over-the-counter securities market), consultant, independent contractor,
or otherwise, any individual, partnership, firm, corporation or other business
organization or entity that engages in a business which competes with the
Corporation.


b.
Non-solicitation. During the Non-Competition Period, Employee shall not (i) hire
or attempt to hire any employee of the Corporation, assist in such hiring by any
person or encourage any employee to terminate Employee’s relationship with the
Corporation; or (ii) solicit, induce, or influence any proprietor, franchisee,
partner, stockholder, lender, director, officer, employee, joint venturer,
investor, consultant, agent, lessor, supplier, customer or any other person or
entity which has a business relationship with the Corporation or its affiliates
at any time during the Non-Competition Period, to discontinue or reduce or
modify the extent of such relationship with the Corporation or any of its
subsidiaries.



c.
Employee agrees that, if he violates these non-competition and/or
non-solicitation covenants, and such violation continues after the Employee is
notified in writing by the Company that he is in violation of the restrictive
covenant, then Regis shall have no further obligation to pay any portion of any
payments and benefits provided pursuant to Section 2.c), d), e) and f) of this
Agreement and that Employee must (i) repay to Regis any previously paid
installments of the Severance Payment detailed in Section 2.b, (ii) repay to
Regis the value of any Restricted Stock Units or Stock Appreciation Rights
accelerated as detailed in Section 2.e and (iii) repay to Regis the cash payment
detailed in Section 2.f). With respect to Restricted Stock Units accelerated as
described in Section 2.e, the repayment shall be in the form of the number of
shares received in connection with such acceleration, or, if such shares have
been sold prior to the date of recovery, a cash amount equal to the sale
proceeds received by Employee with respect to such shares. With respect to Stock
Appreciation Rights accelerated as described in Section 2.e, the repayment shall
be in the form of the cancellation of such Stock Appreciation Rights, or, if
such Stock Appreciation Rights have been exercised, the number of shares
received upon exercise of such Stock Appreciation Rights, or, if the shares
subject to such Stock Appreciation Rights have been sold, a cash amount equal to
the sale proceeds received by Employee with respect to such shares. The Company
reserves the right to enforce Sections 3, 4, and 6 hereof to the fullest extent
permitted by law. Section 10 of the Employment Agreement is incorporated herein
by reference and references to Sections 8 and 9 therein shall be deemed to
include Sections 3, 4, and 6 in this Agreement.



7.
Litigation and Other Legal Matters. Employee agrees to be reasonably available
upon reasonable notice from Regis, with or without subpoena, to be interviewed,
review documents or things, give depositions, testify, or engage in other
reasonable activities, including in connection with any pending and future
litigation, investigations, arbitrations, and/or other fact-finding or
adjudicative proceedings, public or private, internal or external to Regis or
any of the other Released Parties, with respect to matters of which Employee has
knowledge. Regis will cooperate with Employee’s reasonable scheduling needs;
will reimburse Employee for his reasonable expenses incurred in connection with
Employee’s obligations under this paragraph; and will negotiate in good faith
and agree upon an appropriate per diem or hourly rate for any cooperation and/or
assistance provided by Employee after the Departure Date.



8.
Taxes. The Corporation may withhold from any amounts payable under this
Agreement such federal, state and local income and employment taxes as the
Corporation determines are required or authorized to be withheld pursuant to any
applicable law or regulation. Except for any employer taxes required to be paid
by the Corporation under applicable laws or regulations, Employee is solely
responsible for payment of any and all taxes owed in connection with any
compensation, benefits, reimbursement amounts or other payments Employee
receives from the Corporation under this



5

--------------------------------------------------------------------------------





Agreement or otherwise in connection with Employee’s employment with the
Corporation or the termination of that employment. The Corporation does not
guarantee any particular tax consequence or result with respect to any payment
made by the Corporation. In no event should this paragraph - or any other
provision of this Agreement be construed to require the Corporation to provide
any gross-up for the tax consequences of any provisions of, or payments under,
this Agreement, and the Corporation has no responsibility for tax or legal
consequences to Employee resulting from the terms or operation of this
Agreement.


9.
General Release. In exchange for the benefits promised you in this Agreement,
you agree to irrevocably and unconditionally release and discharge Regis, its
predecessors, successors, and assigns, as well as past and present officers,
directors, employees, and agents (collectively, the “Released Parties”), from
any and all claims, liabilities, or promises, whether known or unknown, arising
out of or relating to your employment and termination of employment with Regis
through the date you sign this Agreement, other than any claims, liabilities or
promises arising under this Agreement. You waive these claims on behalf of
yourself and your heirs, assigns, and anyone making a claim through you. The
claims waived and discharged include, but are not limited to:



•
Title VII of the Civil Rights Act of 1964;

•
Sections 1981 through 1988 of Title 42 of the United Sates Code;

•
Civil Rights Act of 1991;

•
The Employee Retirement Income Security Act of 1974 (except for any vested
benefits under any tax qualified benefit plan);

•
The Age Discrimination in Employment Act of 1967 (the “ADEA”);

•
The Rehabilitation Act of 1973;

•
The Immigration Reform and Control Act;

•
The Americans with Disabilities Act of 1990;

•
The Americans with Disabilities Amendments Act of 2008;

•
The Fair Credit Reporting Act;

•
The Sarbanes-Oxley Act of 2002, to the extent permitted by law;

•
The Occupational Safety and Health Act;

•
The Family and Medical Leave Act of 1993;

•
The Equal Pay Act;

•
The Genetic Information Nondiscrimination Act;

•
The Worker Adjustment and Retraining Notification Act;

•
The Minnesota Human Rights Act, Minn. Stat. § 363A.01, et seq.;

•
The Minnesota wage-hour and wage-payment laws;

•
The Minnesota’s Whistleblower Act, Minn. Stat. § 181.932;

•
Minn. Stat. § 176.82;

•
The non-discrimination and anti-retaliation provisions of the Minnesota State
Workers’ Compensation and/or Disability Benefits Laws;

•
Any other federal, state or local civil or human rights law or any other local,
state or federal law, rule, regulation, code, guideline or ordinance, including
but not limited to those relating to bias, whistleblower, discrimination,
retaliation, compensation, employment, labor or taxes;

•
Any public policy, contract (oral or written, express or implied), tort, or
common law;

•
Any claims for vacation, sick or personal leave, pay or payment pursuant to any
practice, policy, handbook, or manual of Regis; or

•
Any statute, common law, agreement or other basis for recovering any costs,
fees, taxes, or other expenses, including attorneys’ fees and/or costs.



This release does not include claims that cannot, by law, be waived, such as
unemployment compensation. Further, you are not waiving any claim relating to
directors’ and officers’ liability insurance coverage or relating to
indemnification or reimbursement under the Company’s Articles of Incorporation
or Bylaws, or applicable law




6

--------------------------------------------------------------------------------





10.
Compliance with the ADEA and Notice of Right to Consider and Rescind Agreement.
You understand that this Agreement has to meet certain requirements to validly
release any claims you might have under the ADEA (including under the Older
Workers’ Benefit Protection Act), and you represent that all such requirements
have been satisfied, including that:



a.
This Agreement is written in a manner that is understandable to you;



b.
You are specifically waiving ADEA rights;



c.
You are not waiving ADEA rights arising after the date of your signing this
Agreement;



d.
You are receiving valuable consideration in exchange for execution of this
Agreement that you would not otherwise be entitled to receive;



e.
Regis is hereby, in writing, encouraging you to consult with an attorney before
signing this Agreement; and



f.
You received 21 days to consider this Agreement and at least 7 days to rescind
it (you are actually receiving 15 days to rescind).



11.
Notice of Right to Consider and Rescind Agreement. Regis hereby advises Employee
to consult with an attorney of his choice before signing this Agreement
releasing any rights or claims that he believes he may have under the ADEA. Once
this Separation Agreement is executed, Employee may rescind this Separation
Agreement within fifteen (15) calendar days to reinstate any claims under the
ADEA. To be effective, any rescission within the relevant time period must be in
writing and delivered to Regis, in care of Ms. Katherine M. Merrill, 7201 Metro
Boulevard, Minneapolis, MN 55439, by hand or by mail within the fifteen (15) day
period. If delivered by mail, the rescission must be (1) postmarked within the
fifteen (15) day period; (2) properly addressed to Regis; and (3) sent by
certified mail, return receipt requested.



12.
Compliance with the Minnesota Human Rights Act and Notice of Right to Consider
and Rescind Agreement. Regis hereby advises Employee to consult with an attorney
of his choice before signing this Agreement releasing any rights or claims that
Employee believes she may have under the Minnesota Human Rights Act (MHRA). Once
this Separation Agreement is executed, Employee may rescind this Separation
Agreement within fifteen (15) calendar days to reinstate any claims under the
MHRA. To be effective, any rescission within the relevant time period must be in
writing and delivered to Employer, in care of Ms. Katherine M. Merrill, 7201
Metro Boulevard, Minneapolis, MN 55439 by hand or by mail within the fifteen
(15) day period. If delivered by mail, the rescission must be (1) postmarked
within the fifteen (15) day period; (2) properly addressed to Employer; and (3)
sent by certified mail, return receipt requested.



13.
Binding Nature of Agreement. This Agreement is binding on the parties and their
heirs, administrators, representatives, executors, successors, and assigns.



14.
No Assignment. Employee warrants that he has not assigned, transferred nor
purported to assign or transfer any claim against Regis or the Released Parties,
and that he will not assign or transfer nor purport to assign or transfer
hereafter any claim against Regis or the Released Parties.



15.
No Unlawful Restriction. You understand that nothing in this Agreement is
intended to or shall: (a) impose any condition, penalty, or other limitation
affecting your right to challenge this Agreement; (b) constitute an unlawful
release of any of your rights; or (c) prevent or interfere with your ability
and/or right to: (1) provide truthful testimony if under subpoena to do so; (2)
file any charge with or participate in any investigation or proceeding conducted
by the Equal Employment Opportunity



7

--------------------------------------------------------------------------------





Commission, the Securities and Exchange Commission, or any other federal, state,
and/or local governmental entity; and/or (3) respond as otherwise provided by
law.


16.
Recovery of Monetary Awards. You understand and agree that, with the exception
of money provided to you by a governmental agency as an award for providing
information, you are not entitled to receive any money or other relief in
connection with the claims you are releasing in this Agreement, regardless of
who initiated or filed the charge or other proceeding.



17.
Severability. The provisions of this Agreement are severable. If any provision
(excluding the General Release above) is held to be invalid or unenforceable, it
shall not affect the validity or enforceability of any other provision.



18.
Entire Agreement. Except to the extent that you have an arbitration agreement
with Regis, this Agreement and the Employment Agreement set out the entire
agreement between you and Regis and supersede any and all prior oral or written
agreements or understandings between you and Regis concerning your termination
of employment. Any arbitration agreement that you have with Regis will continue
in full force and effect.



19.
Employee Representations. You represent that you:



a.
have the right and we have encouraged you to review all aspects of this
Agreement with an attorney of your choice;



b.
have had the opportunity to consult with an attorney of your choice and have
either done so or freely chosen not to do so;



c.
have carefully read and fully understand all the provisions of this Agreement;
and



d.
are freely, knowingly, and voluntarily entering into this Separation and
Non-Disparagement Agreement and General Release.



20.
Effective Date of Agreement. This Agreement will become effective on the
sixteenth day after you sign it, provided that you have not rescinded this
Agreement.



21.
No Admission of Liability. You understand and agree that this Agreement is not
an admission of wrongdoing or liability, including, but not limited to, any
violation of any federal, state, and/or local law, statute, ordinance, contract,
and/or principle of common law by Regis and/or any individuals and/or entities
associated with Regis.



22.
Attorneys’ Fees. You agree that you are responsible for your own attorneys’ fees
and costs, if any, incurred in any respect, including but not limited to in
connection: with your employment with Regis; with the termination of your
employment with Regis; and with negotiating and executing this Agreement.



23.
Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of Minnesota and the laws of the United States, where
applicable.





[signature page follows]














8

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Separation and
Non-Disparagement Agreement and General Release as of the day and year first
above written.


Dated: April 17, 2017    
 
/s/ Daniel Hanrahan
 
 
 
Employee (print name): Daniel Hanrahan
 





 
 
REGIS CORPORATION:
 
 
 
 
 
 
 
 
 
Dated: April 17, 2017    
                                          By:
/s/ Eric Bakken
 
 
 
Eric Bakken, EVP, General Counsel and Secretary







 








9